Citation Nr: 1716627	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  03-08 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for posttraumatic stress disorder (PTSD) has been received.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for loss of use of penile functionality.

4.  Entitlement to service connection for a cardiac disease.

5.  Entitlement to service connection for a psychiatric disorder other than PTSD. 

6.  Entitlement to service connection for hepatocellular carcinoma.

7.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2002 rating decision in which the RO in Honolulu, Hawaii, inter alia, denied service connection for diabetes mellitus.  The Veteran filed a notice of disagreement (NOD) in September 2002.  The RO issued a statement of the case (SOC) in February 2003, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2003.  Jurisdiction over the Veteran's claim was subsequently transferred to the RO in San Diego, California.

In December 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) in connection with the claim for service connection for diabetes mellitus; a transcript of the hearing is of record.

In October 2007 and February 2010, the Board remanded the issue of entitlement to service connection for diabetes mellitus to the agency of original jurisdiction (AOJ) for further development.  After accomplishing further action, the AOJ continued to deny the claim for service connection for diabetes mellitus (as reflected in October 2008, October 2009, and March 2011 supplemental SOCs (SSOCs)) and returned this matter to the Board for further consideration.

In a March 2011 rating decision, the RO denied service connection for a cardiac disease (identified as AV block, status post cardiac arrest, status post pacemaker implantation), bipolar disorder, and hepatocellular carcinoma.  The RO also denied service connection for loss of use of penile functionality by way of a November 2011 rating decision.  In January 2012, the Veteran filed an NOD as to all issues decided in the March and November 2011 rating decisions.  The RO issued an SOC in February 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2013.  

Informal hearing conferences with a DRO were conducted in January and February 2013; the reports of these conferences are of record.

In a February 2013 rating decision, the RO denied a TDIU.  The Veteran filed an NOD in March 2013.  The RO issued an SOC in July 2013, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2013.  

In June 2015, the Board recharacterized the claim adjudicated one for  service connection for a psychiatric disorder as actually encompassing the separate matters of (1) whether new and material evidence to reopen a claim for service connection for PTSD had been received and (2) entitlement to service connection for a psychiatric disorder other than PTSD.  The Board remanded these matters, as well as the claims for service connection for diabetes mellitus, loss of use of penile functionality, a cardiac disease, and hepatocellular carcinoma, and the claim for a TDIU, to the AOJ in order to schedule the Veteran for a Board hearing before a Veterans Law Judge (VLJ). These matters have all been returned to the Board for further consideration.

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, the appeal has been advanced on the Board's docket.  See 38 U.S.C.A. § 7107 (a)(2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

For the reason expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its June 2015 remand, the Board instructed the AOJ to schedule the Veteran for a Board hearing before a VLJ at the RO in San Diego, California.  Although the AOJ subsequently acknowledged the Veteran's hearing request (as reflected in letters dated in February, May, August, and November 2016 and February 2017 which are included among the Veteran's electronic records in the Virtual VA system), no Board hearing was ever scheduled and the matters on appeal were returned to the Board.  

The Board observes that VA's Veterans Appeals and Control Locator System (VACOLS) indicates that the Veteran's appeal was initially routed to the RO in Los Angeles, California and that it was to be transferred to the RO in San Diego, California.  It appears that the matters on appeal may have mistakenly been returned to the Board prior to the scheduling of a hearing.  Regardless, there remains an outstanding request for a Board hearing in connection with the matters on appeal.  As such, the AOJ did not comply with the Board's June 2015 remand directive, necessitating another remand of these matters.  See Stegall, supra. 

Pursuant to 38 C.F.R. § 20.700 (2016), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board). Since the RO schedules Board hearings conducted at the RO, a remand of these matters to the RO is required to schedule the Veteran for the requested hearing.

Accordingly, these matters are hereby REMANDED for the following action:

Schedule the Veteran for a Board hearing at the San Diego RO (in accordance with his request) at the earliest available opportunity, notifying him and his agent of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2016).

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit(s) requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
	
These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

